                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

THOMAS RICHARDSON,

                Plaintiff,                                      Civ. o1I- 12498 (PGS) (LHG)

         V.


WARDEN CHARLES ELLIS, et al.,                                   MEMORANDUM & ORDER

                Defendants.


         Plaintiff is a pretrial detainee currently lodged at the Mercer County Correctional Facility

in Lambertville, New Jersey. He is proceeding pro se with a civil rights complaint pursuant to 42

U.S.C.   § 1983. Plaintiff has applied to proceed informa pauperis. For the following reasons, the
application to proceed informa pauperis will be denied without prejudice and this matter will be

administratively terminated.

         A prisoner who seeks to bring a civil action informa pauperis must submit an affidavit,

including a statement of all assets, which states that the prisoner is unable to pay the applicable

filing fee. See 28 U.S.C.    § 1915(a)(1). The prisoner must also submit a certified copy of his
inmate trust fund account statement for the six-month period immediately preceding the filing of

his complaint. See Id.   § 1915(a)(2). The prisoner must obtain this statement from the appropriate
official of each prison at which he was or is confined. See id.; see also L.Civ.R. 81.2(b)

(“Whenever a Federal, State, or local prisoner submits a civil rights complaint.    .   .   the prisoner

shall also submit an affidavit setting forth information which establishes that the prisoner is

unable to pay the fees and costs of the proceedings and shall further submit a certification signed

by an authorized officer of the institution certifying (1) the amount presently on deposit in the
prisoner’s prison account and, (2) the greatest amount on deposit in the prisoner’s prison account

during the six-month period prior to the date of the certification.”).

        Even if a prisoner is granted informa pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C.    § 1915(b)(1). In each month that the amount in the
prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct

from the prisoner’s account, and forward to the Clerk of the court, payment equal to 20 % of the

preceding month’s income credited to the prisoner’s account. See id.     § 1915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action is: (1) frivolous or malicious; (2) fails to state a claim upon which relief

may be granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. See id.   § 19l5(e)(2)(B); see also Id. § 1915A(b).
        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on the grounds listed above, he cannot bring another

 action informa pauperis unless he is in imminent danger of serious physical injury. See id.     §

 1915(g).

         In this case, plaintiff has not paid the filing fee. Furthermore, plaintiff’s informa

pauperis application is incomplete. Indeed, Plaintiff’s application is missing a page of his

 affidavit of indigency. Thus, this matter will be administratively terminated. Plaintiff may reopen

 this action, however, by either paying the filing fee or submitting a complete informa pauperis

 application.




                                                     2
        Accordingly, IT IS this    (‘ day of July, 2021

        ORDERED that plaintiff’s application to proceed informa pauperis is denied without

prejudice; and it is further

        ORDERED that the Clerk shall administratively terminate this case; plaintiff is informed

that administrative termination is not a “dismissal” for purposes of the statute of limitations, and

that if the case is reopened, it is not subject to the statute of limitations time bar provided the

original complaint was timely; and it is further

        ORDERED that plaintiff may have the above entitled case reopened, if, within thirty (30)

days of the date of the entry of this order, plaintiff either pre-pays the 402 filing fee or submits

to the Clerk a complete informa pauperis application; and it is further

        ORDERED that upon receipt of a writing from plaintiff stating that he wishes to reopen

this case and a complete informa pauperis application or filing fee within the time allotted by

this Court, the Clerk will be directed to reopen this case; and it is further

        ORDERED that the Clerk shall serve on plaintiff by regular U.S. mail: (1) this

memorandum and order; and (2) a blank form application to proceed informa pauperis by a

prisoner in a civil rights case.



                                                                  (hJc
                                                               PETER G. SHERIDAN
                                                               United States District Judge




                                                   3
